477 S.E.2d 926 (1996)
Gloria Ann EVANS
v.
Judith R. COWAN, Individually and in her official capacity as Director of Student Health Services, UNC-CH; Bruce Vukoson, Individually and in his official capacity as Director of the AfterHours Program at Student Health Services, UNC-CH; and Jane M. Hogan, Individually and in her official capacity as Associate Director of Student Health Services, UNC-CH.
No. 213PA96.
Supreme Court of North Carolina.
December 6, 1996.
McSurely Dorosin & Osment by Alan McSurely, Mark Dorosin, and Ashley Osment, Chapel Hill, for plaintiff-appellee.
Michael F. Easley, Attorney General by Thomas J. Ziko, Special Deputy Attorney General, and Celia Grasty Jones, Associate Attorney General, for defendants-appellants.
PER CURIAM.
AFFIRMED.